Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 1 of 12 PageID #: 135



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
  NEW FALLS CORPORATION,

                                     Plaintiff,

                    -against-                                             ORDER

                                                                   CV 18-2768 (ADS) (AKT)
  OM P. SONI, ANJALI SONI, and SUDERSHAN
  SETHI,

                                      Defendants.
 --------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

         On May 9, 2018, Plaintiff New Falls Corporation (“Plaintiff”) commenced this action

 against Defendants Om P. Soni, Anjali Soni, and Sudershan Sethi (“Sethi”) (collectively,

 “Defendants”) alleging that the Defendants improperly conveyed or assisted in the improper

 conveyance of certain real property to avoid repaying the balance of a debt allegedly owed by

 Defendant Om Soni to the Plaintiff. See generally Complaint (“Compl.”) [DE 1]. This action is

 one of several filed by Plaintiff New Falls Corporation (“Plaintiff”) which grows out of the same

 alleged factual nexus. See New Falls Corporation v. Om P. Soni, No. 16-CV-6805; New Falls

 Corporation v. Soni Holdings, LLC, No. 18-MC-1111, New Falls Corporation v. Soni Holdings,

 LLC, Kunal Soni, Anjali Soni, 632 MLK Blvd Jr LLC, Om P. Soni, Soni Capital Resources, LLC,

 Kanwal Kapur, Weanona Hugie, and Richard Spears, No. 19-CV-0449. Each of these actions

 arises from the non-payment of a promissory note executed on May 14, 2007 by non-party Soni

 Holdings, LLC (“Soni Holdings”) to Plaintiff’s predecessor-in-interest, AmSouth Bank, for a

 business loan in the amount of $310,216.50 (the “Note”). See generally Compl. Defendant Om

 P. Soni (“Om Soni”), executed a Guaranty Agreement (the “Guaranty”) contemporaneous with
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 2 of 12 PageID #: 136



 the execution of the Note, through which he personally guaranteed the obligations under the

 Note. Id. ¶ 8. This action alleges that Defendant Om Soni improperly transferred certain real

 property to his wife, Defendant Anjali Soni, and Defendant Sethi, as Trustees of the Om. P. Soni

 Irrevocable Family Trust, in order to avoid paying the amount owed under the Note/Guaranty.

 Id. ¶ 12.

         Presently before the Court is Plaintiff’s letter motion to compel Defendant Anjali Soni to

 attend her deposition and to produce documents responsive to a request for production of

 documents, pursuant to Rule 37 of the Federal Rules of Civil Procedure, and for sanctions

 against Defendant Anjali Soni’s counsel, pursuant to 28 U.S.C. § 1927. See DE 30. In addition,

 counsel for Defendant Anjali Soni has filed a letter motion for a protective order under Rule

 26(c) seeking to preclude the production of documents requested by Plaintiff. See DE 32.

         The Court points out that this is Plaintiff’s second letter motion to compel arising from

 Defendant Anjali’s failure to respond to discovery in this action. See DE 27; DE 30. On

 February 6, 2019, Plaintiff served on Defendant Anjali Soni a deposition notice, pursuant to Fed.

 R. Civ. P. 30, and a request for production of documents, pursuant to Rule 34. See DE 30-2.

 Generally, Plaintiff’s requests seek the following categories of documents: (1) properties owned

 by Defendant Anjali Soni; (2) trusts in which Defendant Anjali Soni has an interest; (3) Soni

 Holding’s finances; (4) Defendant Anjali Soni’s compensation and streams of revenue; (5) prior

 litigation involving Soni Holdings; and (6) the defenses raised in Defendant Anjali Soni’s

 Answer. See id. Defendant Anjali Soni failed to provide any responses to Plaintiff’s request for

 documents within the time period prescribed under Rule 34. Consequently, on April 9, 2019,

 Plaintiff filed its initial motion to compel Anjali Soni to appear for deposition and to produce

 documents. See DE 27.




                                                  2
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 3 of 12 PageID #: 137



        The Court scheduled a discovery conference for April 25, 2019 to address Plaintiff’s

 motion to compel, among other matters. See April 10, 2019 Electronic Order. On the eve of the

 conference, Defendant Anjali Soni filed her first motion for a protective order to preclude the

 production of documents requested by Plaintiff. See DE 28. Notwithstanding the belated

 motion, the Court addressed the motions pending before it at the April 25, 2019 hearing and

 made the following rulings:

        After hearing from Attorney Reynolds, the Court addressed the six-page motion for
        a protective order filed last evening [DE 28], which violates this Court’s individual
        rules in its length and in its lack of Rule 37.3 compliance/certification. The Court
        explained that it could not absolve Defendants’ counsel of the duty to respond to
        each of Plaintiff’s discovery requests. The Court also explained that it cannot issue
        a blanket protective order. Additionally, Defendants’ counsel relied upon the since-
        outdated Rule 26 standard in making his arguments. Defendants are required to
        provide whatever materials/documents/information they have and to state what
        they do not have. If counsel are unable to pare the discovery requests down on
        their own, Defendants’ counsel must move for relief pursuant to Local Rule
        37.1. Any such motion must be filed within 21 days. Plaintiff will have a week
        to respond to this. Accordingly, Defendants’ motion is being denied, without
        prejudice.

 See April 25, 2019 Civil Conference Minute Order (“CCMO”) [DE 29] (emphasis added).

        Defendant Anjali Soni failed to move for relief under Local Rule 37.1 within 21 days of

 the April 25, 2019 conference. Despite sending multiple reassurances to Plaintiff’s counsel via

 email that “document request of 4/23 is . . . no problem” [DE 30-1], what Defendants’ counsel

 delivered on May 16, 2019 was nothing more than a collection of boilerplate “responses” to each

 and every request made. Moreover, Defendants’ counsel ignored the fact that any objections by

 that date had been waived based on the untimeliness of those obviously useless responses. Mrs.

 Soni generally provided one of the following two responses to each request:

        None; and Defendant objects to such demand on the grounds that she never did nor
        does she now maintain business and/or personal family related financial
        documents; or




                                                 3
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 4 of 12 PageID #: 138



        None; and Defendant objects to such demand on the grounds that she never did nor
        does she now maintain business and/or personal family related financial
        documents, and the demand is overbroad, cumulative, duplicative, and unduly
        burdensome.

  Id.

        On May 22, 2019, Plaintiff’s counsel filed his second motion to compel, arguing chiefly

 that Defendant Anjali Soni waived any objections to the request for documents because they

 were untimely, and that the “boilerplate,” “meritless,” and “repeated” objections that Mrs. Soni

 does not “maintain” records “is completely deficient and asserted merely to obstruct and delay

 the lawful resolution of this matter.” See DE 30. Plaintiff contends that “[n]ot only does the said

 claim strain all credulity, it is obstructive and deficient because the Defendants are required to

 produce all records in their possession, custody and/or control.” Id. at 2-3.

        Plaintiff’s counsel also seeks attorneys’ fees in connection with its motion and requests

 that the Court “send a clear message to the Defendants and their counsel that this conduct is

 unacceptable.” Id. at 3. According to Plaintiff’s counsel, he has apparently “begged on multiple

 occasions for the Court to deal with the Defendants’ conduct, but to no avail” and blames the

 Court’s prior rulings -- yet to be identified by counsel -- as the apparent reason that “Defendants

 and their counsel to continue their frivolous conduct.” Id. According to counsel, Defendants’

 attorney has “bragged that the Court would ignore Plaintiff’s plea for enforcement of the

 Demands, the Order of this Court and the Rules.” Id.

        On April 9, 2019, Defendant Anjali Soni filed her second motion for a protective order

 arguing that: (1) Mrs. Soni “does not have any documents or information in her custody,

 possession, or control that Plaintiff is demanding” because she “does not currently and never has

 maintained any of the family, business, or other records which Plaintiff is seeking” and “the

 retrieval of the documents demanded is not within her control;” (2) the 21-day deadline imposed



                                                   4
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 5 of 12 PageID #: 139



 by the Court’s April 25, 2019 CCMO was complied with by providing a Rule 34 compliant

 response to the Notice; and (3) “Plaintiff’s discovery requests have very little or nothing to do

 with the issues in this case.” See DE 31 at 2-3.

        Given what has become a pattern in this case, there are procedural deficiencies presented

 in the motions which on their own are sufficient to deny the motions. First, neither motion

 complies with Local Civil Rule 37.1, despite the Court’s clear instruction as to how to file such

 motions under Local Rule 37.1 in the April 25, 2019 CCMO.

        Local Civil Rule 37.1 states that

        Upon any motion or application involving discovery or disclosure requests or
        responses under FED. R. CIV. P. 37, the moving party shall specify and quote or set
        forth verbatim in the motion papers each discovery request and response to which
        the motion or application is addressed. The motion or application shall also set
        forth the grounds upon which the moving party is entitled to prevail as to each
        request or response. Local Civil Rule 5.1 also applies to the motion or application.

 Local Civil Rule 37.1. See also Local Rule 5.1. Therefore, to comply with these Rules, the

 movant must first list verbatim the document request or interrogatory which was served on

 opposing counsel, followed then by opposing counsel’s verbatim response to the particular

 request, and ultimately followed by the particularized objection(s) counsel is raising and the

 basis for the objection (i.e., why the response is deficient, non-responsive, ambiguous, etc.).

 Counsel is expected to refer to relevant case law to support his/her position/objection as to

 the respective discovery demand. Compliance with Rule 37.1 is critical in ensuring that the

 Court does not waste judicial resources by having to parse through non-compliant filings. The

 Court points out that this is not the first occasion where counsel for both parties have filed

 motions without following the proper practices and procedures of the Federal Rules of Civil

 Procedure and/or the Local Rules in this and the related actions, notwithstanding directives from

 the Court.



                                                    5
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 6 of 12 PageID #: 140



        Second, aside from Defendant Anjali Soni ’s single citation to the scope of discovery

 permitted under Rule 26(b), as amended in 2015, neither party provided any legal authority in

 support of their positions or objections, or in support of a single contention made in their motion

 papers. A party seeking relief from the Court is expected to provide caselaw which supports the

 proposition that party is relying on to obtain the relief sought. It is disingenuous for any party to

 complain about its perceived failure to obtain relief from the Court when a party fails to

 undertake the requisite work to show entitlement to that relief.

        Third, as it relates to Plaintiff’s motion to compel, the Court finds that Defendant Anjali

 Soni’s responses are glaringly non-responsive. Moreover, since no one has disputed the fact that

 Anjali Soni is the owner of Soni Holdings, the Court finds the responses are less than credible.

 As this Court has previously noted in this case,

        “[T]he vast majority of federal cases [ ] hold[ ] that Rule 34(a) of the Federal
        Rules of Civil Procedure, which allows document requests to be made as to
        ‘items in the responding party’s possession, custody, or control,’ enables a
        party seeking discovery to require production of documents beyond the
        actual possession of the opposing party if such party has retained any right
        or ability to influence the person in whose possession the documents
        lie.” N. Mariana Islands v. Millard, 287 F.R.D. 204, 209 (S.D.N.Y. 2012)
        (internal quotations omitted) (emphasis in original); Bank of N.Y. v.
        Meridien BIAO Bank Tanz. Ltd., 171 F.R.D. 135, 146 (S.D.N.Y. 1997); In
        re Flag Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 180 (S.D.N.Y.
        2006) (“ ‘If the producing party has the legal right or the practical ability to
        obtain the documents, then it is deemed to have ‘control,’ even if the
        documents are actually in the possession of a non-party.’ ”) (quoting Riddell
        Sports Inc. v. Brooks, 158 F.R.D. 555, 558 (S.D.N.Y. 1994) ); Annunziato
        v. Collecto, Inc., 304 F.R.D. 360, 363 (E.D.N.Y. 2015) (finding that where
        a non-party was an agent of a party, the principal-agent relationship
        established the necessary control such that party-principal had the “right,
        authority or practical ability to obtain [ ] documents from [the] non-party to
        the action”); Gruss v. Zwirn, 296 F.R.D. 224, 230 (S.D.N.Y. 2013) (finding
        that “control” of documents does not require legal ownership or physical
        possession).




                                                    6
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 7 of 12 PageID #: 141



 See DE 48 at 9. The Court declines to accept Anjali Soni’s responses that she knows nothing about

 the documents at issue, particularly in light of her ownership of the corporation.

        Yet the Court will not blindly rubber stamp Plaintiff’s requests for documents when a

 portion of the requests, on their face, appear to be irrelevant, overly broad, and duplicative of

 discovery already exchanged in the related actions. See Lee v. W Architecture & Landscape

 Architecture, LLC, No. 18-CV-05820, 2019 WL 8503358, at *2 (E.D.N.Y. Apr. 30, 2019) (“Rule

 [26(b)(2)] requires the Court to limit the extent of discovery where ‘the discovery sought is

 unreasonably cumulative or duplicative, or can be obtained from some other source that is more

 convenient, less burdensome, or less expensive’ or ‘the burden or expense of the proposed

 discovery outweighs its likely benefit.’”) (citing FED. R. CIV. P. 26(b)(2)(C)). Plaintiff’s counsel

 is reminded that “[u]nder Federal Rule of Civil Procedure 1, both parties are obliged to pursue

 discovery within the limits of Rule 26(b)(1) and in a manner designed to result in a speedy

 resolution with as minimal costs as possible.” 99 Wall Dev. Inc. v. Allied World Specialty Ins.

 Co., No. 18-CV-0126, 2019 WL 2482356, at *2 (S.D.N.Y. June 14, 2019) (emphasis added).

        Rule 26(b)(1), as amended in December 2015, provides that a party is entitled to

 discovery on any “nonprivileged matter that is relevant to any party’s claim or defense and

 proportional to the needs of the case.” FED. R. CIV. P. 26(b)(1). “The party seeking discovery

 must make a prima facie showing that the discovery sought is more than merely a fishing

 expedition.” Mamakos v. United Airlines, Inc., No. 14-CV-7294, 2018 WL 4861392, at *2

 (E.D.N.Y. Sept. 28, 2018) (citations omitted). Plaintiff, as the party seeking discovery, bears the

 initial burden of proving the discovery is relevant. See Citizens Union of City of New York v.

 Attorney Gen. of New York, 269 F. Supp. 3d 124, 139 (S.D.N.Y. 2017); Mandell v. The Maxon

 Co., Inc., No. 06-CV-0460, 2007 WL 3022552, at *1 (S.D.N.Y. Oct. 16, 2007) (“[T]he party




                                                   7
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 8 of 12 PageID #: 142



 seeking discovery bears the burden of initially showing relevance.”); Winfield v. City of New

 York, No. 15-CV-5236, 2018 WL 716013, at *4 (S.D.N.Y. Feb. 1, 2018) (“The party seeking

 discovery bears the initial burden of proving the discovery is relevant, and then the party

 withholding discovery on the grounds of burden, expense, privilege, or work product bears the

 burden of proving the discovery is in fact privileged or work product, unduly burdensome and/or

 expensive.”). Here, Plaintiff did not meet its burden of proving that all of the discovery sought is

 relevant. In fact, based on Plaintiff’s motion, it seems that Plaintiff is under the mistaken

 impression that purportedly deficient responses automatically grant a party “carte blanche” to

 irrelevant discovery. It does not, and Plaintiff should be guided accordingly.

        Fourth, as it relates to Plaintiff’s request for sanctions against Defendant’s counsel

 pursuant to 28 U.S.C. § 1927, any such relief must be made by way of a formal motion that

 which addresses the applicable legal standard for an award of sanctions under § 1927. Plaintiff’s

 passing request for sanctions in a letter motion simply does not suffice.

        Fifth, as it relates to Defendant Anjali Soni’s second motion for a protective order, the

 motion is untimely pursuant to the Court’s April 25, 2019 CCMO. After advising Defendant’s

 counsel of the deficiencies in Defendant’s first motion for a protective order at the April 25,

 2019 conference, the Court denied Defendant Anjali Soni’s motion without prejudice and

 instructed the parties to meet-and-confer regarding the number and scope of Plaintiff’s requests.

 If counsel for the parties were unable to pare down the requests on their own, the Court expressly

 instructed that “Defendants’ counsel must move for relief pursuant to Local Rule 37.1 … within

 21 days.” DE 29. Instead, Defendants’ counsel came seeking relief 47 days after the Court’s

 directive. Counsel for Mrs. Soni did not seek an extension of time within which to file its motion

 and completely failed to address the untimeliness of its motion – a pattern of conduct here.




                                                   8
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 9 of 12 PageID #: 143



        In this regard, the Court points out that the importance of [a scheduling order] to a district

 court’s effective control and management of a case, cannot be overstated.” Carl v. Edwards, No.

 16-CV-3863, 2017 WL 4271443, at *7 (E.D.N.Y. Sept. 25, 2017) (quoting Kassim v. City of

 Schenectady, 221 F.R.D. 363, 365 (N.D.N.Y. 2003); see also Public Citizen v. Liggett Group,

 858 F. 2d 775, 790 (1st Cir. 1988), cert. denied, 488 U.S. 1030, 109 S. Ct. 838, 102 L.Ed. 2d 970

 (1989) (“[Scheduling] orders and their enforcement are regarded as the essential mechanism for

 cases becoming trial-ready in an efficient, just, and certain manner. The control of these

 schedules is deliberately reposed in the court, and not in counsel, so that this end may be

 achieved.”). Consequently, a court’s scheduling order, issued in accordance with Rule 16, “is

 not a frivolous piece of paper, idly entered, which can be cavalierly disregarded by counsel

 without peril.” Kassim, 221 F.R.D. at 365. To ensure that litigants give proper deference to a

 scheduling order, Rule 16(f) provides that “[o]n motion or on its own, the court may issue any

 just orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or attorney ... fails

 to obey a scheduling or other pretrial order.” FED. R. CIV. P. 16(f)(1); see also Allen v. Dairy

 Farmers of Am., Inc., No. 09-CV-230, 2013 WL 211303, at *2 (D. Vt. Jan. 18, 2013) (“The

 Federal Rules of Civil Procedure allow a court to impose sanctions if a party “fails to obey a

 scheduling or other pretrial order.”) (quoting FED. R. CIV. P. 16(f)(1)(C)); FED. R. CIV. P.

 37(b)(2)(A)(ii)-(vii) (setting forth sanctions that may be imposed for failure to comply with the

 court’s scheduling order). Based on the fact that the Court has already provided Defendant

 Anjali Soni two attempts to seek a protective order (both of which suffer from similar procedural

 deficiencies), that the second motion for a protective order was untimely, and that no extension

 of time within which to file her motion was requested, the Court rejects her motion in its entirety




                                                    9
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 10 of 12 PageID #: 144



  for failure to establish “good cause.” See FED. R. CIV. P. 16(b)(4) (A scheduling order “may be

  modified only for good cause and with the judge’s consent.”).

         For the foregoing reasons, Defendant Anjali Soni’s cross-motion for a protective order

  [DE 32] is DENIED. Plaintiff’s motion [DE 32] to compel is GRANTED, in part, and DENIED

  in part. In addressing what has been granted and denied in this ruling, the Court references

  DE 30-3, Plaintiff’s Demand for the Production of Documents and Anjali Soni’s Responses to

  those demands. First, the Court will not require Anjali Soni to respond further to Plaintiff’s

  Document Demand Nos. 1, 5, 7, 10, 11, 12, 13, 18, 19, 20, 21, 22 or 23. However, the Court

  reminds counsel for Anjali Soni that as the owner of Soni Holdings, she has the obligation – to

  the extent she is claiming that she has “never maintained” business and /or personal family

  related financial documents – to produce documents which may be beyond her actual possession

  but over which she retains the right or ability to influence the person in whose possession the

  documents lie. Consequently, Anjali Soni shall provide substantive responses to the following

  document demands as modified by the Court, even if it requires reaching out to other individuals

  involved with Soni Holdings:

         • DD No. 2: documents showing any real property in which Anjali Soni and/or Om Soni
               owned an interest and which is now owned by Anjali Soni or held in trust by or
               for Anjali Soni;

         • DD No. 3: any document showing the sale or transfer of any real property between
               2006 and the present in which Anjali Soni had any interest;

         • DD No. 4: any real property tax documents in which Anjali Soni’s name appears as
               payee or trustee;

         • DD No. 6: any documents showing Anjali Soni as a trustee, grantor, settler or
               beneficiary of the Om P. Soni Irrevocable Family Trust, including any
               amendments to the same;

         • DD No. 8: any documents showing compensation, remuneration or the equivalent paid
               out from the Om P. Soni Irrevocable Family Trust between 2006 and the present;



                                                  10
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 11 of 12 PageID #: 145



         • DD No. 9: any documents showing compensation, remuneration or the equivalent
               paid out from Soni Holdings LLC during the period 2006 to the present;

         • DD No. 14: documents showing the formation/incorporation of Soni Holdings LLC;
               the annual financial reports of Soni Holdings LLC from 2006’

         • DD No. 15: any document showing that Anjali Soni and/or Om Soni held an office or
               position with Soni Holdings LLC since 2006;

         • DD No. 16: documents showing any compensation, remuneration or payment made by
               Om Soni to Anjali Soni for any work done or services provided by or on behalf of
               Soni Holdings LLC since 2006;

         • DD No. 17: any documents showing payment or compensation to Anjali Soni by Om
               Soni for the conveyance of any interest in Soni Holdings LLC or to any trust in
               which Anjali Soni has or had an interest.

  Substantive responses shall be produced and served upon Plaintiff’s counsel no later than July 8,

  2020. This date will not be extended. Defendants’ counsel is hereby on notice that for each day

  after July 8, 2020 that the responses/documents are not produced, the Court will impose a $250

  per day sanction for each day the responses remain delinquent, beginning July 9, 2020. Any

  sanction imposed shall be borne equally (50/50) between Defendants and Defendants’ counsel.

         To the extent Defendant Anjali Soni and Defendants’ counsel assert that they have

  reached out to necessary agents and entities and have still been unable to obtain all the

  documents, then Defendant Anjali Soni shall provide to the Court by July 9, 2020 an affidavit

  which details the following: (1) the specific steps undertaken to collect the documents the Court

  has directed Anjali Soni to produce; (2) the specific individuals and entities to whom Anjali Soni

  and/or her counsel reached out to obtain the necessary responsive documents; (3) the specific

  dates when each of these contacts was made by Anjali Soni and/or her counsel; (4) the specific

  results obtained as a result of the contact, delineated by each individual and entity with whom

  Anjali Soni and/or her counsel communicated; and (5) to the extent there are any documents

  which Anjali Soni and/or her counsel were unable to obtain, a statement of the specific



                                                  11
Case 2:18-cv-02768-ADS-AKT Document 33 Filed 05/29/20 Page 12 of 12 PageID #: 146



  knowledge or understanding Anjali Soni has of the individual or entity who is in possession of

  such document.

         To the extent Defendant Anjali Soni’s deposition has not yet been completed, the Court is

  setting a deadline of August 31, 2020 for that purpose, having taken into account the

  complications raised by the COVID-19 pandemic. The Court does not intend to extend this date.

         The parties are directed to file a joint report on the status of discovery in this action,

  including the specific discovery which remains to be completed, if any. The report is to be filed

  on ECF by July 9, 2020.

         Going forward, the parties are precluded from filing any further motions in this

  case without the advance permission of this Court. To the extent that counsel contend that a

  motion is necessary and required, counsel must make a good faith effort to resolve the dispute

  without resort to motion practice and, only if they are unsuccessful, may jointly contact

  Chambers to set up a telephone conference to the discuss the discovery dispute. Any violation of

  this Order will result in further action by the Court, up to and including the imposition of

  sanctions. This directive does not apply to any motions which come within the jurisdiction of

  the District Judge assigned to this case.



                                                         SO ORDERED.
  Dated: Central Islip, New York
         May 29, 2020

                                                         /s/ A. Kathleen Tomlinson
                                                         A. KATHLEEN TOMLINSON
                                                         United States Magistrate Judge




                                                   12
